As the result of an investigation, petitioner was charged in a misbehavior report with stalking a female staff member. He was found guilty of the charge at the conclusion of a tier III disciplinary hearing and the determination was later affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. Contrary to petitioner’s claim, the confidential portion of the hearing transcript reveals that the Hearing Officer adequately verified the reliability of the information provided by the confidential source through his questioning of the correction officer who received this information (see Matter of Butler v Fischer, 74 AD3d 1651, 1652 [2010]; Matter of Benston v Fischer, 67 AD3d 1139, 1140 [2009]). This confidential information, together with the misbehavior report and hearing testimony, provide substantial evidence supporting the determination of guilt (see Matter of Britt v Fischer, 54 AD3d 1087, 1087 [2008]; Matter of Samuel v Fischer, 53 AD3d 960, 960 [2008]). Therefore, we find no reason to disturb the determination of guilt.
Mercure, J.E, Rose, Garry and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.